UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7075


AUDREL JACK WATSON, JR.,

                Plaintiff - Appellant,

          v.

G. BOWLES, Dr., Dentist; MS. MORELLE, Dental Assistant;
UNKNOWN NURSE, #1; UNKNOWN NURSE, #2; HAROLD CLARKE,
Director Virginia Dept. of Corrections; MS. GOODE, Medical
Administrator; MS. HIGHTOWER, Director of Nursing; WARDEN
WRIGHT, Warden-Lawrenceville Corrections Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-01315-GBL-MSN)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Audrel Jack Watson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Audrel     Jack     Watson,   Jr.,       seeks    to   appeal      the    district

court’s orders dismissing some of the defendants named in his 42

U.S.C. § 1983 (2012) complaint, denying his motions to appoint

counsel, to amend his complaint, and for discovery, and denying

his motion for a preliminary injunction.

      This      court    may    exercise       jurisdiction      only       over    final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral      orders,    28   U.S.C.     § 1292      (2012);    Fed.    R.     Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46    (1949).       The    portions      of     the    district    court’s         orders

dismissing some of the named defendants and denying Watson’s

motions   to     appoint    counsel,     for    discovery,       and   to      amend    his

complaint are neither final orders nor appealable interlocutory

or collateral orders.           Accordingly, we dismiss this portion of

Watson’s appeal for lack of jurisdiction.

      However, the denial of injunctive relief may be immediately

appealed.       See 28 U.S.C. § 1292(a)(1) (2012).               Our review of the

record reveals no abuse of discretion by the district court in

denying Watson’s motion for a preliminary injunction, and we

affirm the denial of injunctive relief for the reasons stated by

the   court.       See    Watson    v.   Clarke,       No.   1:14-cv-01315-GBL-MSN

(E.D. Va. filed June 2, 2015; entered June 3, 2015).



                                           2
       We deny Watson’s motion, on appeal, to appoint counsel.                 We

deny   Watson’s    motion     for   a   certificate       of   appealability   as

unnecessary.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and    argument     would   not    aid   the   decisional

process.



                                                                AFFIRMED IN PART
                                                               DISMISSED IN PART




                                        3